     Case 2:20-cv-02156-APG-NJK Document 25 Filed 02/02/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Wells Fargo Bank, N.A. as Trustee for Park Place Securities, Inc. Asset-
     Backed Pass-Through Certificates, Series 2005-WCW2
 8
 9                                UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     WELLS FARGO BANK, N.A. AS TRUSTEE                Case No.: 2:20-cv-02156-APG-NJK
12   FOR PARK PLACE SECURITIES, INC.
13   ASSET-BACKED PASS-THROUGH
     CERTIFICATES, SERIES 2005-WCW2,                  STIPULATION AND ORDER TO
14                                                    EXTEND TIME PERIOD TO RESPOND
                           Plaintiff,                 TO MOTIONS TO DISMISS [ECF Nos.
15          vs.                                       17 & 19]
16   FIDELITY NATIONAL TITLE GROUP,                   [First Request]
17   INC.; FIDELITY NATIONAL TITLE
     INSURANCE COMPANY; LAND TITLE OF
18   NEVADA, INC.; DOE INDIVIDUALS I
     through X; and ROE CORPORATIONS XI
19   through XX, inclusive,
20
                          Defendants.
21
22          Plaintiff Wells Fargo Bank, N.A. as Trustee for Park Place Securities, Inc. Asset-Backed
23   Pass-Through Certificates, Series 2005-WCW2 (“Wells Fargo”), Specially-Appearing
24   Defendant Fidelity National Title Group (“Fidelity”) and Defendant Fidelity National Title
25   Insurance Company (“FNTIC”) (collectively, “Defendants”), by and through their counsel of
26   record, hereby stipulate and agree as follows:
27          1. On November 24, 2020, Wells Fargo filed its Complaint in Eighth Judicial District
28                Court, Case No. A-20-825267-C [ECF No. 1-1];



                                                Page 1 of 3
     Case 2:20-cv-02156-APG-NJK Document 25 Filed 02/02/21 Page 2 of 3




 1         2. On November 24, 2020, FNTIC filed its Petition for Removal to this Court [ECF
 2            No. 1];
 3         3. On January 19, 2021, FNTIC filed a Motion to Dismiss [ECF No. 17];
 4         4. On January 20, 2021, Fidelity filed a Motion to Dismiss [ECF No. 19];
 5         5. Wells Fargo’s deadline to respond to FNTIC’s Motion to Dismiss is currently
 6            February 2, 2021 and Wells Fargo’s deadline to respond to Fidelity’s Motion to
 7            Dismiss is currently February 3, 2021;
 8         6. Wells Fargo’s counsel is requesting an extension until March 3, 2021, to file its
 9            response to the pending Motions to Dismiss;
10         7. This extension is requested to allow Wells Fargo additional time to finalize and file
11            its response to the pending Motions to Dismiss as lead handling counsel for Wells
12            Fargo continues to recover from an unexpected medical emergency.
13         8. Counsel for Defendants do not oppose the requested extension;
14   ///
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-02156-APG-NJK Document 25 Filed 02/02/21 Page 3 of 3




 1          9. This is the first request for an extension which is made in good faith and not for
 2              purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 2nd day of February, 2021.             DATED this 2nd day of February, 2021.
 5    WRIGHT, FINLAY & ZAK, LLP                         SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins, Esq.                      /s/ Kevin S. Sinclair, Esq.
 7    Darren T. Brenner, Esq.                           Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                               Nevada Bar No. 12277
 8    Lindsay D. Robbins, Esq.                          16501 Ventura Boulevard, Suite 400
 9    Nevada Bar No. 13474                              Encino, California 91436
      7785 W. Sahara Ave., Suite 200                    Attorney for Defendants, Fidelity National
10    Las Vegas, NV 89117                               Title Group, Inc. and Fidelity National Title
      Attorneys for Plaintiff, Wells Fargo Bank,        Insurance Company
11    N.A. as Trustee for Park Place Securities, Inc.
12    Asset-Backed Pass-Through Certificates,
      Series 2005-WCW2
13
14   IT IS SO ORDERED.
15          Dated this 2nd day of February, 2021.
16                                                ________________________________________
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
